

115 HR 3680 IH: To amend title 38, United States Code, to make permanent the authority of the Secretary of Veterans Affairs to provide financial assistance for supportive services for very low-income veteran families in permanent housing.
U.S. House of Representatives
2017-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3680IN THE HOUSE OF REPRESENTATIVESSeptember 5, 2017Mr. Zeldin introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make permanent the authority of the Secretary of Veterans Affairs to provide financial assistance for supportive services for very low-income veteran families in permanent housing. 
1.Making permanent authority to provide financial assistance for supportive services for very low-income veteran families in permanent housingParagraph (1) of section 2044(e) is amended by adding at the end the following new subparagraph:  (F)The amounts that are appropriated to carry out such subsections for fiscal year 2018 and each fiscal year thereafter.. 
